Exhibit 10.5
 
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Agreement"), dated
as of July _1__, 2008 is between and among ATRION CORPORATION, a Delaware
corporation, ATRION MEDICAL PRODUCTS, INC., an Alabama corporation,
HALKEY-ROBERTS CORPORATION, a Florida corporation,  QUEST MEDICAL, INC., a Texas
corporation, ALATENN PIPELINE COMPANY, LLC, an Alabama limited liability
company, and ATRION LEASING COMPANY, LLC, an Alabama limited liability company
(collectively, the "Borrowers"), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (the "Lender").
 
R E C I T A L S:


Lender has heretofore established a Credit Facility for the Borrowers' benefit
in the maximum principal sum of Twenty-Five Million Dollars ($25,000,000), which
is evidenced and secured by the following:
 
 
·
Loan and Security Agreement dated November 12, 1999, as amended by Amendment to
Loan and Security Agreement dated as of December 26, 2001, by  Second Amendment
to Loan and Security Agreement dated November 7, 2003, and by Third Amendment to
Loan and Security Agreement dated September 1, 2005 (as amended, the "Loan
Agreement"); and

 
 
·
Line of Credit Promissory Note dated November 12, 1999 in the original stated
principal amount of $18,500,000, as amended by Note Extension Agreement dated
August 31, 2001, by Second Amendment to Line of Credit Promissory Note dated
December 26, 2001 (which such Second Amendment, among other things, increased
the principal balance of the Line of Credit Note to $25,000,000), by Third
Amendment to Line of Credit Promissory Note dated November 7, 2003, and by
Fourth Amendment to Line of Credit Promissory Note dated September 1, 2005 (as
amended, the "Line of Credit Note"), evidencing the Line of Credit Loan portion
of the Credit Facility.

 
B.           The Credit Facility terminates on the Termination Date of November
12, 2009, and the outstanding principal balance of all Advances, together with
accrued and unpaid interest thereon, is due and payable in full on the
Termination Date of November 12, 2009.
 
C.           Borrowers have requested that the Termination Date be extended
until November 12, 2012.  Borrowers have further requested that the Revised
Pricing Matrix  which is attached as Revised Exhibit A to the Second Amendment
to Loan and Security Agreement dated November 7, 2003, be modified and amended
to reduce the Unused Line Fee (where applicable) from 12.5 bps (.125%) to 7.5
bps (.075%).  Lender has agreed to such modifications.
 
D.           To date, no Term Loans or Letters of Credit exist under the Credit
Facility.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Defined Terms.  Capitalized terms used in this Agreement without definition
shall have the meanings ascribed to them in the Loan Agreement.
 
Termination Date Extended. The Loan Agreement is hereby modified and amended to
extend the Termination Date from November 12, 2009 until November 12, 2012 by
deleting in its entirety the Defined Term "Termination Date" as the same appears
in Section 1 of the Line of Note, and by inserting in lieu thereof the
following:
 
"Termination Date" means November 12, 2012, or such earlier date on which the
obligations of the Lender to make Advances hereunder are terminated pursuant to
the terms of this Agreement or such subsequent date or dates to which the
availability of Advances hereunder is extended pursuant to the provisions set
forth in Section 2.13 hereof.
 
Pricing Matrix.  The Revised Pricing Matrix attached as "Revised Exhibit A" to
the Second Amendment to Loan and Security Agreement dated as of November 7, 2003
is hereby deleted in its entirety, and the Revised Pricing Matrix which is
attached hereto as Revised Exhibit A is hereby inserted in lieu thereof and
shall henceforth be deemed the applicable Pricing Matrix for the Credit
Facility.
 
Notices. Section 8.6 is hereby modified and amended to change the address of
Lender as follows:
 
Wachovia Bank, National Association
5080 Spectrum Drive, Suite 500 East
Addison, Texas 75001


Governing Law.  The Loan Agreement is hereby further modified and amended to
provide that the same (as modified hereby) shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
Amendment to Line of Credit Note.  Contemporaneously herewith, Borrowers and
Lender have entered into that certain Fifth Amendment to Line of Credit
Promissory Note pursuant to which the Termination Date set forth in the Line of
Credit Note has been extended to November 12, 2012.  All references in the Loan
Agreement to the "Line of Credit Note" shall henceforth refer to the Line of
Credit Note, as amended by the Fifth Amendment to Line of Credit Promissory
Note.
 
Confirmation of Obligations.  Except as herein modified, the Loan Agreement
shall remain in full force and effect, and the Loan Agreement is hereby ratified
and affirmed in all respects.
 
No Novation and No Release of Collateral.  The execution and delivery of this
Agreement shall not be interpreted or construed as, and in fact does not
constitute, a novation, payment, or satisfaction of all or any portion of the
Loan Agreement; rather, this Agreement is strictly amendatory in nature.  The
execution, delivery, and performance of this Agreement shall not operate to
release any Collateral securing the Credit Facility nor modify or otherwise
affect the lien and security interest held by Lender in and to such Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Counterparts.  This Agreement may be executed in multiple counterparts and using
multiple signature pages and shall be binding and enforceable at such time as
each party has executed a counterpart of this Agreement.  The signature of any
party to a counterpart of this Agreement shall bind such party to the same
extent as if all parties executed a single original hereof.
 
Interpretation.  No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party to this Agreement by any court or
other governmental or judicial authority by reason of such party's having or
being deemed to have structured or dictated such provision.
 
Integration.  Borrowers acknowledge and agree that no promises, agreements,
understandings, or commitments of any nature whatsoever have been made by or on
behalf of Lender in respect to the Credit Facility and the Loan Agreement,
except as set forth herein.  Specifically, Borrowers acknowledge and agree that
Lender has made no agreement, and is in no way obligated, to grant any
extension, indulgence, forbearance, or consent with respect to the Credit
Facility or any matter relating to the Credit Facility, except as specifically
set forth herein.
 
Severability.  If any provisions of this Agreement or the application thereof to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
 
Waiver of Jury Trial.  BORROWERS HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY
CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
IN ANY WAY PERTAINING OR RELATED TO LOAN OBLIGATION, THIS AGREEMENT, OR ANY
OTHER LOAN DOCUMENT, OR IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR
INCIDENTAL TO ANY DEALINGS OF LENDER AND BORROWERS WITH RESPECT TO THE LOAN
OBLIGATIONS, THIS AGREEMENT, AND ANY OTHER LOAN DOCUMENT, OR IN CONNECTION WITH
THE TRANSACTIONS RELATED HERETO OR CONTEMPLATED HEREBY OR THE EXERCISE OF ANY
PARTY'S RIGHTS AND REMEDIES WITH RESPECT TO THE LOAN OBLIGATIONS, THIS
AGREEMENT, OR OTHERWISE, OR THE CONDUCT OF THE RELATIONSHIP OF THE PARTIES
HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  BORROWERS ACKNOWLEDGE THAT
LENDER MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT OF THE BORROWERS IRREVOCABLY TO
WAIVE THEIR RIGHTS TO TRIAL BY JURY, AND THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN BORROWERS AND
LENDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrowers and Lender have caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.
 
 
BORROWERS:
   
 
ATRION CORPORATION,   
a Delaware corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President
         
ATRION MEDICAL PRODUCTS, INC.,
 
an Alabama corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 

 
HALKEY-ROBERTS CORPORATION,
a Florida corporation
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President
   


 
QUEST MEDICAL, INC.,
a Texas corporation
         
By: /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President


 
 
 

--------------------------------------------------------------------------------

 

 
ALATENN PIPELINE COMPANY, LLC,
an Alabama limited liability company
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 

 
ATRION LEASING COMPANY, LLC,
an Alabama limited liability company
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 

 
LENDER:
     
WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
         
By:   /s/ Clint Bryant                                
 
Clint Bryant
 
Senior Vice President

 
 

--------------------------------------------------------------------------------

 
 
REVISED EXHIBIT A
PRICING MATRIX


(Effective July _1__, 2008)
 
If the ratio of Consolidated
The Line of Credit
The Unused Line
The Term Loan
Total Liabilities/Consolidated
Loan Margin
Fee Will Be:
Margin Will Be:
Tangible Net Worth is:
Will Be:
           
Greater than 2.00
200 bps (2.00%)
50 bps (.50%)
225 bps (2.25%)
1.51 to 2.00
150 bps (1.50%)
50 bps (.50%)
175 bps (1.75%)
1.15 to 1.50
125 bps (1.25%)
25 bps (.25%)
150 bps (1.50%)
Less than 1.15
100 bps (1.00%)
7.5 bps (.075%)
125 bps (1.25%)

 
 